 

U.S. DISTRICT COURT

 

 

 

NORTHERN DISTRICT OF TEXAS
FILED _
IN THE UNITED STATES DISTRICT|COURT Re"=""""
FOR THE NORTHERN DISTRICT OR TEXAS OCT - 9 2019
AMARILLO DIVISION
bcuseae sila 1
UNITED STATES OF AMERICA § CLERK, U.S 8. DY: STRICT COURT AY |
§ BY
Plaintiff, § eed
§
V. § Criminal Action No. 2:19-CR-00043-Z-BR
§
ROBERT PERRY BYERS (2) §
§
Defendant. §

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On September 24, 2019, the United States Magistrate Judge issued a Report and
Recommendation Concerning Plea of Guilty (“Report and Recommendation”) in the above
referenced cause. Defendant Robert Perry Byers filed no objections to the Report and
Recommendation within the fourteen-day period set forth in 28 U.S.C. § 636(b)(1). The Court
independently examined all relevant matters of record in the above referenced cause—including
the elements of the offense, Factual Resume, Plea Agreement, and Plea Agreement Supplement—
and thereby determined that the Report and Recommendation is correct. Therefore, the Report and
Recommendation is hereby ADOPTED by the United States District Court. Accordingly, the Court
hereby FINDS that the guilty plea of Defendant Robert Perry Byers was knowingly and voluntarily
entered; ACCEPTS the guilty plea of Defendant Robert Perry Byers; and ADJUDGES Defendant
Robert Perry Byers guilty of Count Five in violation of 18 U.S.C. § 513(a). Sentence will be

imposed in accordance with the Court’s sentencing scheduling order.

Wy eon!

THEW J. KACSMARYK _
ITED STATES DISTRICT JUDGE

SO ORDERED, October 9, 2019.
